

Exhibit 10.2


ERS- ENDOCRINE RESEARCH SOCIETY INC (“Contractor”), in consideration of
rendering or continuing to render certain services to ALR Technologies, Inc.,
its subsidiaries, affiliates, successors or assigns (together “ALRT” or the
“Company”), and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, agree to the provisions of this Independent
Contractor Agreement (“Agreement”) as follows:


1.           Recitals and Acknowledgements.




  (a)           Contractor acknowledges that the Company is in the business of
designing, marketing and distributing technology-based products to help people
achieve better health and well-being. These products include medication
administration reminders and a web-based patient monitoring system, including
but not limited to Health-e-Connect (or “HeC”), intended to help optimize a
patient’s health care plan and therapeutic benefit by improving compliance,
communication and feedback.




  (b)           Contractor acknowledges that the Company wishes to engage
Contractor’s services as an independent contractor to perform Remote Monitoring
Medical Auditing services (as defined in “Services of Independent Contractor”
section, below).


  (c)           Contractor acknowledges that, as a result of the engagement by
the Company, Contractor will have access to unique, valuable, and confidential
information of the Company including, but not limited to, its methods of
operation, its marketing techniques and strategies, its pricing, its Suppliers
(as defined below), its research and development information, and various forms
of information concerning its Customers (as defined below) and their
preferences, as well as personal interaction with the Customers, and in some
instances, may be the only representative of the Company to personally interact
with the Customers.


  (d)           “Suppliers” shall refer to the suppliers from whom the Company
purchases the Company’s Products.


  (e)           “Customers” shall refer to the persons or entities to whom the
Company sells or distributes or for whom the Company develops its Products,
including, but not limited to, system users, clinicians, pharmacies, payer
groups, distributors and government entities.


  (f)           “Effective Date” shall refer to the date on which this Agreement
was reached and is effective, 10/1/13.


2.           Services of Independent Contractor.  Contractor acknowledges that
the Company has engaged Contractor, and Contractor accepts such engagement, to
serve as Remote Monitoring Medical Auditing to the Company and that Contractor
shall perform these services through various means, including  see attached
sample protocol that outlines audit requirements. This agreement is for one
customer and one protocol (up to 100 patients). As applicable, parties will
consider if/how this service can be expanded for additional
customers.  Contractor agrees to undertake and assume all responsibilities
attendant to these Services.  Contractor further



 
 

--------------------------------------------------------------------------------

 



agrees that, in accepting this engagement, Contractor shall abide by all
federal, state and local laws and regulations relating to the performance of the
Services, and Contractor shall follow any and all Company policies.  Contractor
acknowledges that the Company may alter or amend these Services, or the
Company’s policies, at any time.


 3.           Compensation.  The Company shall compensate Contractor, and
Contractor agrees to such compensation, as set forth in Appendix A to this
Agreement.


 4.           Term of the Relationship.     Contractor acknowledges that the
term of this Agreement shall terminate with the completion of the
protocol.   The initial term, plus any extensions thereof, until this Agreement
is terminated according to its terms, is referred to herein as the “Term” or
“Term of the Agreement.”


5.           Independent Contractor Status.  It is acknowledged and agreed that
Contractor is at all times an independent contractor, rather than an employee,
co-venturer, agent, partner or representative of the Company.  In accordance
with this independent contractor status, Contractor understands and agrees that
(a) Contractor shall not be considered as having employee status for the purpose
of any employee benefit plan or employee welfare benefit plan applicable to the
Company’s employees, and the Company will not make any employee withholdings
form payments made to Contractor; (b) the Company is not required to provide
Contractor with worker’s compensation insurance or applicable state unemployment
insurance; (c) Contractor is responsible to pay, according to applicable law,
all income tax Contractor may owe regarding Contractor compensation hereunder;
(d) Contractor is liable for and will pay all applicable taxes required by
applicable laws, which may including, but not be limited to, self-employment,
federal and state income, social security, unemployment, disability and
liability taxes and any other applicable governmental assessments; and (e)
Contractor relationship with the Company is terminable at the will of either
party.  Nothing in this Agreement is intended to, nor shall be construed to,
change or alter such independent contractor status.  The Company will instruct
Contractor as to the results it desires, but Contractor will be solely
responsible for the means and methods of achieving those results, and I will be
responsible for providing Contractor’s own tools and supplies, e.g. a computer,
office supplies, transportation, etc., necessary for achieving those
results.  Contractor further agrees to hold harmless and indemnify the Company
for any liability that the Company may incur due to Contractor’s failure to
satisfy or fulfill Contractor’s obligations hereunder.


6.           Business Associate Agreement.     It is acknowledged and agreed
that, if this Agreement includes a Business Associate Agreement or appendix or
terms relating to Protected Health Information (as defined in 45 C.F.R. 160.103)
(each a “BAA”), and if Contractor will use or have access to Protected Health
Information in connection with the performance of the Contractor’s Services,
Contractor agrees to the same restrictions and conditions that apply to Company
personnel under the BAA with respect to such Protected Health Information,
including, without limitation, the implementation of reasonable and appropriate
safeguards, consistent with the requirements of the BAA, to protect any
Electronic Protected Health Information (as defined in 45 C.F.R. 160.103) that
it may obtain in connection with the performance of the Services. A BAA, if
relevant and necessary, is attached hereto as Appendix B.





 
 

--------------------------------------------------------------------------------

 



7.           Protection of Confidential Information and Trade Secrets.


  (a)           Contractor acknowledges that, while engaged by the Company,
Contractor will have access to and become acquainted with certain proprietary
and other systems, methods, procedures, processes, records, documents,
facilities, services, products, materials, data, software, code, writings,
publications or other information that provide a commercial advantage to the
Company, that the Company considers confidential, proprietary and/or trade
secret information, or that, if disclosed, would be valuable to the Company’s
competitors and/or damaging to the Company or its Suppliers or its Customers
(“Confidential Information”).   Contractor understands that Confidential
Information means, by way of example only and not limitation, bidding and
pricing information and procedures; discounts; Suppliers and Supplier lists;
Customer identities; lists; profiles; account information; business forms unique
to the Company; business and marketing plans; business practices and strategies;
pricing practices and strategies; system designs; computer programs, code and
software; operating processes; internal financial and compensation information;
and customer prospect and professional contact lists and information.


  Confidential Information does not include information known to or otherwise
readily available to the public. However, Contractor understands that
Confidential Information does include (i) information known by or available to
the public that the Company or its agents has or have assembled, collected or
developed in a form, format, information platform, or electronic or computerized
technology or storage media, that provides a commercial advantage to the Company
and is treated as confidential and proprietary; and (ii) any information
previously known by Contractor that Contractor has supplied or provided to the
Company in capacity as an independent Contractor engaged by the Company for the
Company’s use in acquiring, creating, marketing, providing, developing or
managing the Company’s business.
 

  (b)           Contractor agrees that at all times (whether during thr
engagement with the Company or thereafter, regardless of the reason for ceasing
to be engaged by Company), and except as otherwise provided in this Agreement or
as required to fulfill obligations under this Agreement, (1) Contractor will
hold Confidential Information in the strictest confidence, and (2) Contractor
will not copy, make notes of, disclose to others, or use for Contractor’s own or
for others’ benefit, any Confidential Information.


8.           Return of Company Property.


(a)           At the request of Company, and in any event when Contractor ceases
to be engaged by the Company (regardless of the reason therefore), Contractor
will immediately deliver to the Company (and will not keep in Contractor’s
possession, recreate, copy or deliver to anyone else) all Property of the
Company that is in Contractor’s possession or under Contractor’s control, in
good condition, ordinary wear and tear excepted, retaining nothing.  “Property
of the Company” means, by way of example only and not limitation, all keys,
files, records, notes, data, publications, documents, manuals, materials,
computers, computer files, computer software, and equipment of any type, form or
nature, whether prepared by Contractor or otherwise coming into Contractor
possession or control, which relate to (1) Contractor



 
 

--------------------------------------------------------------------------------

 





engagement, or (2) the business, activities, or facilities of the Company, or
any of its Customers, Suppliers, vendors, or agents.  “Property of Company” also
includes all materials involving any Confidential Information.


(b)           Contractor acknowledges and agrees that records, files, reports,
manuals, handbooks, computer diskettes, computer software and software tools,
customer or client files and information, documents, equipment and the like,
relating to the Company’s business or which are developed for or by the Company,
or which Contractor shall develop, create, use, prepare or come into possession
of during engagement with the Company, shall remain the sole Property of the
Company, and Contractor covenants to promptly deliver to the Company any and all
such Property, and any copies thereof no later than the termination of
Contractor’s engagement with the Company.


            9.           [RESERVED].


            10.         [RESERVED].


11.         Solicitation of Company Employees.     Contractor covenants and
agrees that, for a period of one (1) year immediately following the termination
of engagement by the Company for any reason, Contractor will not hire or employ,
offer to hire or employ, or supervise other persons who attempt to hire or
employ, any person who was employed or engaged by the Company at any time within
the six (6) months immediately preceding the end of Contractor’s engagement by
the Company, to purchase, sell, develop, or broker to or for another person or
entity in competition with the business of the Company products that are the
same or substantially similar to any Company Product.


            12.         Ownership of Work Product.   The Company will own all
right, title and interest in and to all “Work Product” including, but not
limited to, all [notes, reports, design plans, specifications, special studies,
records and other data] prepared by Contractor under this Agreement for or at
the request of the Company, unless otherwise agreed to in writing signed by both
parties.  The Company may use all Work Product for any purpose the Company deems
appropriate.  All Work Product that is a work of authorship will be deemed a
“work made for hire” within the meaning of the copyright laws of the U.S.  The
Company will own all right, title and interest in and to all such “works made
for hire”.  To the extent that Contractor or his personnel have rights in any
Work Product in spite of the above provisions, Contractor irrevocably assigns to
the Company and agrees that the Company will be the sole and exclusive owner of,
all right, title and interest in and to such Work Product.  At any time, upon
the request of the Company, Contractor agrees to execute and deliver to the
Company any assignments or other documents and otherwise assist the Company to
obtain, maintain, perfect or enforce any of the Company’s rights.  Contractor
must not claim that any Work Product is his confidential information or that
Contractor has any rights in or to such Work Product.  For any [information or
materials] owned by Contractor and provided to the Company for Company’s use
under this Agreement but not included within the meaning of Work Product
(“Contractor’s Property”), Contractor hereby grants a non-exclusive, perpetual,
worldwide, non-transferable, fully paid-up, irrevocable license to use
Contractor’s Property.





 
 

--------------------------------------------------------------------------------

 





13.         Severability.     The Sections of this Agreement, including their
respective subsections, are separate and independent covenants and obligations
under this Agreement without regard to the remaining obligations
herein.  Furthermore, the Sections including their respective subsections, are
severable individually from this Agreement, and in the event that one or more
are determined to be illegal, invalid, or unenforceable, the parties intend that
the validity of the remaining portions or provisions shall not be affected and
the rights and obligations of the parties shall be construed and enforced as if
the Agreement did not contain the particular, invalid part, term or provision.


 Should any part of the restrictions or restrictive covenants set forth in
Sections 9, 10 or 11 of this Agreement be declared invalid or unenforceable by
any court of competent jurisdiction for any reason, such decision shall not
affect the validity of any remaining portions of this Agreement, which remaining
portions shall continue in full force and effect as if this Agreement had been
executed with the invalid portion(s) thereof eliminated, provided, however, that
if any portion of the restrictive covenants set forth in Sections 9, 10 or 11
hereof shall be declared invalid or unenforceable by any court of competent
jurisdiction, or rendered null or void by legislative enactment for any reason,
such that Contractor is released from any part of the obligations hereunder,
then the Company and Contractor agree to promptly bargain in good faith to reach
an agreement with respect to such restrictive covenants to replace the invalid
provision by a provision that is valid and that follows as closely as possible
the commercial intent of the invalid provision, or otherwise to reform this
Agreement and/or the Compensation set forth in Appendix A hereto to make the
payment to Contractor consistent with the benefits received under this
Agreement.


14.         No Defenses To Claims.  Contractor acknowledges and agrees that the
existence of any claim or cause of action against the Company, or any of its
officers, directors, stockholders, partners, members, managers, employees,
agents, or representatives, whether predicated on this Agreement or any other
agreement or duty, statutory or at common law, shall not constitute a defense to
the enforcement by the Company of the restrictions, covenants, and agreements
contained herein.  By way of example and not limitation, the covenants set forth
in Sections 6-12 of this Agreement, and their respective subparts, are effective
and enforceable regardless of fault by the Company, and regardless of any claims
that Contractor may have against the Company.


15.         Remedies.
 
 (a) Contractor acknowledges that the covenants contained herein, are, in view
of the nature of the business of the Company, reasonable and necessary to
protect the legitimate interests of the Company, and that a violation of any
covenant will result in irreparable injury to the Company that cannot be
reasonably or adequately compensated in damages.  If Contractor breaches or
threatens to breach any covenant contained in this Agreement, Contractoragrees
that the Company shall be entitled to equitable relief (i.e., no monetary
damages) by injunction or specific performance, without the requirement of
proving actual damages, in addition to all other rights and remedies afforded
by law, equity or otherwise.  Contractor understands that this Agreement
supplements and does not supplant rights and remedies available to the Company
under statutory and/or common



 
 

--------------------------------------------------------------------------------

 





law.  Contractor agrees that the existence of any claim or cause of action
by Contractor against the Company shall not constitute a defense to the
enforcement of the provisions of this Agreement.
 
 (b) Contractor agrees that in the event that a court of competent jurisdiction
shall fail or refuse to enforce any of the separate covenants herein (as between
each Section and within each Section), then the unenforceable covenant(s),
unless reformed as set forth below, shall be separated from the remaining
covenants to the extent necessary to permit the remaining covenants to be
enforced. 
 
 (c) In the event a legal action is commenced with respect to any of the
provisions herein and Contractor has not strictly observed such provisions, then
the restriction period described in such Section(s) shall begin to run from the
day of any Final Judicial Determination of such legal action. “Final Judicial
Determination” shall mean the expiration of time to file any possible appeal
from a final judgment in such legal action, or if an appeal be taken, the final
determination of the final appellate proceeding.
 
 (d) Contractor agrees that, in the event that Contractor breaches any term of
this Agreement, as determined by a court, Contractor shall reimburse the Company
for any costs and expenses reasonably incurred as a result thereof, and as
agreed by the court,  including reasonable attorneys’ fees, in addition to any
other remedies to which the Company may be entitled. As appropriate, these costs
may be determined by the court.




16.         Termination of Engagement.     Subject to the post-engagement
obligations set forth herein, including, for example, the obligations set forth
in Sections 7 through 12 above, inclusive, either party may terminate
Contractor’s engagement by the Company for any reason by providing the other
with written notice of termination at least thirty (30) days prior to such
termination (“Notice of Termination”).  If either the Company provides, or
Contractor provides, a Notice of Termination under this Section 16, the Company,
at its sole discretion, may accelerate the effective date of the termination,
and pay to me the Compensation described in Section 3 through the 30th day
following such Notice of Termination.  If the Company elects to accelerate the
effective date of termination, it will provide Contractor with written notice of
such acceleration, which notice will specify the date on which Contractor’s
engagement shall be deemed terminated.  Such termination or acceleration of the
termination date shall not be, nor shall it be deemed to be, a breach of this
Agreement.  The effective date of termination of Contractor’s engagement shall
be the earlier of (A) thirty (30) days following the Notice of Termination, or
(B) the accelerated effective date of termination listed by the Company in its
written notice to Contractor.


17.         Representations of Contractor.  Contractor represents and warrant to
the Company that neither Contractor’s duties as an independent contractor of the
Company nor Contractor’s performance of this Agreement will breach any other
agreement to which Contractor is a party or may be a party during the duration
of this Agreement, including without limitation, any agreement limiting the use
or disclosure of any information that Contractor acquired prior to or during
Contractor’s engagement by the Company.  In the course of



 
 

--------------------------------------------------------------------------------

 





performing work for the Company, Contractor will not disclose or make use of any
information, documents or materials that Contractor is under any obligation to
any other party to maintain in confidence.  In addition, Contractor represents,
warrants and acknowledges that the Company has relied on such representations
and warranties in engaging Contractor, and that Contractor has not entered into,
and will not enter into, any conduct or any agreement, either oral or written,
in conflict herewith.  In particular, Contractor covenants and warrants that
Contractor will not enter into any agreement with a third-party during the
duration of this Agreement if performing pursuant to such an agreement will
cause Contractor to breach or violate this Agreement, or if performing under
this Agreement would cause Contractor to breach or violate such an
agreement.  If it is determined that Contractor is in breach of or have breached
any of the representations set forth in this Section 17, the Company shall have
the right to terminate the Agreement as provided herein.


Contractor hereby represents and warrants that no conflict of interest exists by
virtue of obligations to any current employer and Contractor obligations to
Company under this Agreement.  A conflict of interest exists if Contractor’s
employer competes with the Company or if Contractor’s obligations to an employer
compromises Contractor’s ability to be loyal to the Company.  Contractor
covenants and agrees to inform the Company immediately in the event such a
conflict of interest arises with regard to a current employer or any future
employer.


18.         Governing Law; Forum.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, exclusive
of its conflict of laws provisions.  The parties agree that any action brought
to enforce this Agreement or to test the enforceability of any of its provisions
shall be brought exclusively in either the United States District Court for the
Eastern District of Virginia, Richmond Division, or the Circuit Court of the
City of Richmond, Virginia.


19.         Entire Agreement; Amendments and Waivers.  This Agreement
constitutes the entire agreement among the parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussions, whether oral or written, of the parties.  No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.  The parties acknowledge
and agree that they have read and fully understand this entire Agreement; that
it sets forth their entire agreement; and that neither party is to be considered
the draftsman or scrivener hereof.  In addition, the parties hereby disclaim any
reliance on, or the applicability of, anything related to the subject matter
hereof that is not set forth herein.  By signing this Agreement, each party
acknowledges that it has been provided an opportunity to seek the advice of
legal counsel regarding the contents of this Agreement, and each party is
entering into this Agreement knowingly, voluntarily and of his, her or its own
accord.


 20.         Assignment; Binding Effect.  This Agreement shall be binding on and
inure to the benefit of the Company and Contractor and their respective
successors and assigns, provided, however, Contractor may not assign or delegate
Contractor’s duties, responsibilities and obligations hereunder.  The Company
may assign this Agreement and its rights hereunder to any third-party in



 
 

--------------------------------------------------------------------------------

 





connection with a sale of substantially all of the Company’s assets, or any
transaction resulting in a change in the control of the Company, or to any
affiliated entity including, without limitation, any entity in which the Company
owns at least a controlling interest.  In addition to the foregoing, the parties
hereby agree that, to the extent Contractor provides services to any entity in
which the Company owns at least a controlling interest, such entity shall have
the same rights and protections as provided to the Company hereunder.


21.         Indemnification.     Contractor hereby agrees to indemnify, hold
harmless, and defend the Company and its officers, directors, partners,
shareholders, executives, employees, and agents thereof, for and against any and
all claims, actions, judgments, losses, obligations, liabilities, damages, costs
and expenses, including attorneys’ fees, arising from, related to, or having as
their basis, this Agreement, Contractor’s performance of services under this
Agreement, Contractor’s breach of the terms of this Agreement, the access to, or
disclosure or use of, Confidential Information by Contractor, Contractor’s
employees, or agents, and any other act or omission by Contractor, Contractor
employees, or Contractor agents.


22.         Execution; Headings.  This Agreement shall be executed in multiple
copies and each executed copy shall constitute an original, but the copies shall
be deemed one and the same instrument.  The headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


23.         Notices.     Any notice provided under this Agreement shall be in
writing and shall be deemed to have been effectively given (i) upon receipt when
delivered personally, (ii) one day after sending when sent by private express
mail service (such as Federal Express), or (iii) five (5) days after sending
when sent by regular mail to the following address:


  In the case of the Company:


Lawrence Weinstein
ALR Technologies, Inc.
7400 Beaufont Springs Dr.
Suite 300
   Richmond, VA  23225


  In the case of the Contractor:


ERS-  ENDOCRINE RESEARCH SOCIETY INC
Care of: Dr. Hugh Tildesley
410-1033 DAVIE STREET
VANCOUVER, BC.
V6E 1M7


or to other such address as may have been designated by the Company or the
Contractor by notice to the other given as provided herein.


SIGNATURE PAGE FOLLOWS

 
 

--------------------------------------------------------------------------------

 

CONTRACTOR ACKNOWLEDGES THAT CONTRACTOR HAS CAREFULLY READ THIS AGREEMENT AND
HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS CONSIDERED
NECESSARY AND THAT CONTRACTOR UNDERSTANDS THIS AGREEMENT’S CONTENTS AND SIGNIFY
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.  CONTRACTOR AGREES THAT THE
COVENANTS, RESTRICTIONS, AND REMEDIES SET FORTH HEREIN ARE FAIR AND REASONABLE
AND ARE REASONABLY REQUIRED FOR THE PROTECTION OF THE INTERESTS OF THE COMPANY,
ITS DIRECTORS, OFFICERS, SHAREHOLDERS, AND OTHER EMPLOYEES.






AGREED TO:


HUGH TILDSLEY
Independent Contractor’s Signature


Hugh Tildsley
Independent Contractor’s Name (typed or printed)


Date: Sept. 12, 2013


Address:

ERS-  ENDOCRINE RESEARCH SOCIETY INC
410-1033 DAVIE STREET
VANCOUVER, BC.
V6E 1M7





 
LAWRENCE WEINSTEN
 
10/1/13












 
 

--------------------------------------------------------------------------------

 



Appendix A to Independent Contractor Agreement


COMPENSATION AGREEMENT-Pilot Audits


In consideration of the performance of Contractor’s duties and covenants, as
described in the Independent Contractor Agreement signed by the parties this 17
day of September, 2013 (the “Agreement”), ALR Technologies, Inc. (the “Company”)
and ERS- ENDOCRINE RESEARCH SOCIETY INC (“Contractor”), hereby agree to the
following fee arrangement:


 
(a)
the Company shall pay Contractor a fee of $3000 US Dollars (US$_) (the “Fee”)
each month, payable at the end of each month and beginning with the first month
that audits are required to support the pilot (when more than 10 patients
require audit/review);



Parties acknowledge that Contractor will track time required to complete
auditing. Should time required exceed 8 hours in any month, Contractor shall
contact Company with estimate of time required to complete audit requirements
and shall only continue with following Company approval. Unless otherwise agreed
by the parties, incremental hours will be invoiced at a rate of $250 per hour.


 
(b)
the Company shall reimburse Contractor for all approved out-of-pocket,
third-party expenses reasonably incurred by Contractor in the proper performance
of his or her duties hereunder in conformance with the policies established by
the Company from time to time; and



 
(c)
Contractor authorizes the Company to deduct from any fee due to Contractor, at
any time, including any fee or payment with respect to the termination of the
Agreement, any amounts the Company owes to Contractor by reason of Contractor’s
purchases, advances, loans or in recompense for any damage to or loss of the
Company’s property that Contractor has caused.









Contractor acknowledges receiving from the Company the current Company policies
relating to travel and reimbursements, and Contractor understands and agrees
that Contractor must comply with the terms and conditions of all such policies.





 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereby agree that this Compensation Agreement
shall be considered fully executed:




ALR Technologies Inc. (Company)
ERS- ENDOCRINE RESEARCH
I, the undersigned, certify that I have legal
SOCIETY INC (Contractor)
Authority to bind Company.
           
Signature:
LAWRENCE WEINSTEIN
Signature:
HUGH TILDESLEY
       
Name:
Lawrence Weinstein
Name:
Hugh Tildesley
       
Title:
President
Title:
(secretary)
       
Date:
10/1/13
Date:
Sept 17, 2013
       
Company Notice Address:
Contractor Address:
   
ALR Technologies Inc.
ERS ENDOCRINE RESEARCH SOCIETY INC
Attention: Lawrence Weinstein
ATTN: Dr. Hugh Tildesley
President and COO
410-1033 DAVIE STREET
7400 Beaufont Springs Dr
VANCOUVER, BC.
Suite 300
V6E 1M7
Richmond, VA   23225
 




























 
 

--------------------------------------------------------------------------------

 
